Citation Nr: 1101355	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-38 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for a kidney condition, an 
eye condition, a skin condition, and Hodgkin's disease, for 
purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1953 to October 1961.  
He passed away in December 2002.  The appellant is the Veteran's 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In February 2010, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington, D.C. to afford 
the appellant adequate notice.  The action specified in the 
February 2010 Remand completed, the matter has been properly 
returned to the Board for appellate consideration.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran died in December 2002.  The death certificate 
lists the immediate cause of death as chronic lymphocytic 
leukemia.  

2.  At the time of the Veteran's death, the Veteran was not 
service connected for any disabilities, but was in receipt of a 
non-service connected pension.  

3.  The preponderance of the evidence does not establish that a 
service connected disability was either the principal or a 
contributory cause of the Veteran's death. 

4.  The Veteran did not have a kidney condition, eye condition, 
skin condition, or Hodgkin's disease in service and there is no 
evidence that these disabilities were caused or aggravated by the 
Veteran's active military service.  

CONCLUSIONS OF LAW

1.  The Veteran's death was not caused or substantially or 
materially contributed to by a disability incurred or aggravated 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1310, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159,  3.303, 3.304, 3.307, 3.309, 3.312 (2010). 

2.  Service connection for a kidney condition, an eye condition, 
a skin condition, and Hodgkin's disease for the purposes of 
accrued benefits is not established.  38 U.S.C.A. §§ 1110, 5107, 
5121 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for the Cause of the Veteran's Death

The Appellant asserts that the Veteran's death was related to 
exposure to ionizing radiation in service.  

As noted above, the Veteran died in December 2002.  The death 
certificate lists the immediate cause of death as chronic 
lymphocytic leukemia.  At the time of the Veteran's death, the 
Veteran was not service connected for any disabilities, but was 
in receipt of a non-service connected pension.  

To establish service connection for the cause of the Veteran's 
death, the evidence must show that the fatal disease was incurred 
in or aggravated by service or that a service-connected 
disability caused or contributed substantially or materially to 
cause death.  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related.  For a 
service-connected disability to constitute a contributory cause, 
it is not sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2010).  

A service-connected disability will be considered a contributory 
cause of death when it combined to cause death, or aided or lent 
assistance to the production of death.  Generally, a service- 
connected disability, particularly one not materially affecting a 
vital organ, would not be held to have contributed to death 
primarily due to an unrelated disability.  38 C.F.R. § 3.312(c).

Service connection for the cause of a veteran's death may be 
demonstrated by showing that the Veteran's death was caused by a 
disability for which service connection had been established at 
the time of death or for which service connection should have 
been established.

Certain chronic diseases, including leukemia, may be presumed to 
have been incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112, (West 2009); 38 C.F.R.  §§ 3.307, 
3.309 (2010).  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service can 
be demonstrated by three different methods.  Davis v. Brown, 
10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 
71 (1997).  First, there are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.309(d) (2010).  

Second, "radiogenic diseases" may be service connected pursuant 
to 38 C.F.R. § 3.311 (2010).  Third, service connection may be 
granted under 38 C.F.R. § 3.303(d) (2010) when it is established 
that the disease diagnosed after discharge was otherwise incurred 
during active service, including as a result of exposure to 
radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph (d)(2) 
of this section shall be service-connected if they become 
manifest in a radiation-exposed veteran.  The provisions of 
section 3.309(d) limit the diseases subject to presumptive 
service connection to those specified in section 3.309(d)(2).  

The provisions specifically exclude chronic lymphocytic leukemia 
as a disease subject to presumptive service connection.  

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  

The provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling claims 
brought by radiation exposed veterans or their survivors.  See 
Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  38 C.F.R. 
§ 3.311 essentially states that, in all claims in which it is 
established that a radiogenic disease first became manifest after 
service, and it is contended that the disease resulted from 
radiation exposure, a dose assessment will be made.  

The regulation provides a list of recognized radiogenic diseases 
in subsection 3.311(b)(2), and the regulatory time period when 
the diseases must become manifest.  38 C.F.R. § 3.311(b)(5).  In 
addition, subsection 3.311(b)(4) provides that, even if the 
claimed disease is not one that is already recognized as 
radiogenic under subsection 3.311(b)(2), the claim will still be 
considered, or developed, pursuant to 38 C.F.R. § 3.311 if the 
veteran cites or submits competent scientific or medical evidence 
that the claimed disease is radiogenic.  

The Veteran's service treatment records do not show a diagnosis 
of chronic lymphocytic leukemia during active service.  The 
September 1961 separation medical examination was normal.  

The service records include a July 1956 report from the Naval 
Radiological Defense Laboratory.  It indicates that the Veteran 
worked with, or in proximity to, radioactive materials at the 
Enewetok Atoll between March 1954 and February 1955.  It also 
states the Veteran underwent a physical examination within the 
past six months, which included a chest x-ray examination, 
radiochemical urinalysis and a complete blood count.  There is 
also a Record of Exposure to Ionizing Radiation During the Period 
15 February to 18 May, 1954.  

The post-service evidence does not show a diagnosis of leukemia 
during the initial post-service year or for many years 
thereafter.  

The RO received the Veteran's original application for service 
connection for chronic lymphocytic leukemia in February 1998.  He 
stated that he incurred this disease from radiation exposure 
during his participation in Operation CASTLE.  
The Veteran reported having been diagnosed with leukemia in 
January 1998.  

An NTPR Dose Information Summary was received in April 1998.  It 
shows the Veteran participated in Operation CASTLE from March 
1954 to August 1954 and his total operation dose was 1.068.  

The medical evidence confirms the Veteran was diagnosed with 
chronic lymphocytic leukemia in January 1998.  He reported having 
had chronic dermatitis since 1954 after having been exposed to 
radiation in the South Pacific.  The examining physician noted 
that the Veteran was also a heavy smoker.  

VA medical records show the Veteran was seen for a follow-up 
examination in January 1998 for chronic lymphocytic leukemia.  
The examining physician stated that there was evidence of 
leukocytosis dating back at least one and one-half years earlier.  
The impression was chronic lymphocytic leukemia.  This physician, 
Dr. R.M., submitted a statement in July 1998.  

Dr. R.M. noted that the Veteran has a diagnosis of chronic 
lymphocytic leukemia and that the Veteran reported a history of 
radiation exposure during active service.  The physician stated 
"[t]his diagnosis, like all patients with hematologic 
malignancies and disorders, has been associated with radiation 
exposure."  

VA outpatient treatment records dated in June 1998 shows the 
Veteran was diagnosed with chronic lymphocytic leukemia.  He was 
not receiving chemotherapy at that time.  Later that month and in 
July 1998 the diagnosis was Stage II chronic lymphocytic 
leukemia.  

The Veteran underwent a VA examination for housebound status or 
permanent need for regular aid and attendance in August 1998.  
The diagnosis included chronic lymphocytic leukemia and the 
examiner concluded that the Veteran required daily assistance.  

The evidence also includes an August 1998 statement from the 
Veteran's private physician, Dr. P.N..  The physician referred to 
prior treatment notes and reported that the Veteran stated that 
he had a chronic rash of his arms and hands due to nuclear 
testing exposure during active service.  He noted that the 
physician diagnosed dyshydrotic dermatitis.  Dr. P.N. stated 
"[t]his rash certainly could be as a result of radioactive 
exposure and certainly his leukemia could be attributed to 
that."  

In August 1998 the VA requested verification of the Veteran's 
dose assessment from the Defense Nuclear Agency.  

A December 1998 statement from the Defense Threat Reduction 
Agency confirmed the Veteran's participation in Operation CASTLE 
and stated that his radiation exposure potential, including an 
internal dose to the lymphatic system, was being evaluated.  

Also of record are a December 1981 Fact Sheet from the Defense 
Nuclear Agency, which details nuclear weapons testing performed 
during Operation CASTLE and a 1985 report on the Review of the 
Methods Used to Assign Radiation Doses to Service Personnel at 
Nuclear Weapons Tests.  

Additionally, of record is a January 1999 Radiation Dose 
Assessment for the Veteran during his participation in Operation 
CASTLE from the Defense Threat Reduction Agency.  

In April 1999, the Director of the Compensation and Pension 
Service requested a medical opinion from the Under Secretary for 
Health as to whether the Veteran's chronic lymphocytic leukemia 
was due to radiation exposure during active service.  Later that 
month a physician from Chief Public Health and Environmental 
Hazards Office issued a medical opinion based on all the 
evidence.  She cited the ionizing radiation dose estimates for 
this veteran that were issued by the Defense Threat Reduction 
Agency.  She also cited supporting medical literature.  

The physician concluded that "in our opinion it is unlikely that 
the Veteran's [chronic lymphocytic leukemia] can be attributed to 
exposure to ionizing radiation in service."  Thereafter, the 
Director of the Compensation and Pension Service notified the RO 
of this medical opinion.  

At a June 2001 videoconference hearing, the Veteran testified 
that he was exposed to ionizing radiation during Operation 
CASTLE.  Transcript, p. 3 (June 2001).  He testified that he was 
involved in all six tests and the closest he was to the 
explosions was twenty miles.  Tr., p. 3.  He testified that he 
began having skin problems and kidney problems since 1954.  Tr., 
pp. 3-4.  He testified he had been diagnosed with chronic 
lymphocytic leukemia four years earlier.  Tr., p. 5.  He also 
testified that his physician related his leukemia to radiation 
exposure during service.  Tr., p. 11.  

In August 2002, the veteran submitted a July 2002 VA computerized 
axial tomographic scan report of the pelvis and a comparison 
report from the previous May, as well as correspondence referable 
to his participation in the VA Ionizing Radiation Registry 
program with an enclosed fact sheet "VA Programs for Veterans 
Exposed to Radiation."

In June 2007, the Defense Threat Reduction Agency submitted a 
revised radiation dose assessment for the Veteran.  In August 
2007, the Chief Public Health and Environmental Hazards Officer 
offered another opinion concerning the etiology of the Veteran's 
chronic lymphocytic leukemia.  

After reviewing the Veteran's revised radiation dose assessment, 
as well as the scientific literature concerning the relationship, 
or lack thereof, between chronic lymphocytic leukemia and 
radiation exposure, he concluded that "it is unlikely that the 
Veteran's chronic lymphocytic leukemia can be attributed to 
exposure to ionizing radiation in service. 

In August 2007, the Director of Pension and Compensation Services 
issued a memorandum concluding based on all the evidence of 
record that "there is no reasonable possibility that the 
Veteran's chronic lymphocytic leukemia can be attributed to 
exposure to ionizing radiation during service."

Based on all the above evidence, the Board finds that the 
Veteran's cause of death, chronic lymphocytic leukemia, was not 
related to his active military service, including exposure to 
ionizing radiation.  

The Board first notes that the Veteran is not entitled to 
presumptive service connection based on 38 C.F.R. § 3.309(a) or 
(d).  While the record shows that the Veteran was diagnosed with 
a presumptive disease (leukemia) under section 3.309(a), such 
disorder was not diagnosed and did not otherwise become manifest 
within one year of discharge.  

The appellant does not contend that the Veteran had been 
diagnosed with leukemia during active service or during the 
initial post-service year.  It is not disputed that the Veteran 
was diagnosed with chronic lymphocytic leukemia in January 1998.  
In addition, chronic lymphocytic leukemia is not one of the 
presumptive diseases included in section 3.309(d).  In fact, it 
is specifically excluded as a presumptive disease.  Therefore, 
presumptive service connection for chronic lymphocytic leukemia 
under 38 C.F.R. § 3.309 is not warranted.  

Service connection under 38 C.F.R. § 3.311 is also not warranted.  
The appellant has contended that the Veteran's chronic 
lymphocytic leukemia resulted from radiation exposure stemming 
from his participation in Operation CASTLE.  The record shows 
that the Veteran participated in this operation.  While a search 
of dosimetry records revealed no record of radiation exposure for 
this veteran, the Defense Threat Reduction Agency provided an 
estimate that the veteran had a recorded external dose of 1.0 rem 
gamma and an internal dose of 0.6 rem gamma.  

The appellant has questioned the accuracy of the dose estimates 
provided by the Defense Threat Reduction Agency.  However, she 
has not provided any independent evidence regarding the possible 
dose level the Veteran may have actually received during service 
or any real evidence that the does estimate may be wrong.  She 
has simply provided her opinion, without any facts to support her 
opinion.  

The Board finds that the appellant has not provided competent 
evidence to rebut the probative weight of the dose assessments 
provided by the Defense Threat Reduction Agency.  

In this regard, the appellant's own opinions and statements that 
chronic lymphocytic leukemia resulted from in-service radiation 
exposure are not competent evidence in this case.  Essentially, 
the appellant has offered her opinion as to the etiology of the 
Veteran's chronic lymphocytic leukemia.  The appellant has not 
demonstrated that she has any knowledge or training in 
determining the etiology of such conditions.  In other words, she 
is a layperson, not a medical expert.  The Board recognizes that 
there is no bright line rule that laypersons are not competent to 
offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent 
medical evidence is necessarily required when the determinative 
issue is medical diagnosis or etiology).  Evidence, however, must 
be competent evidence in order to be weighed by the Board.  
Whether a layperson is competent to provide an opinion as to the 
etiology of a condition depends on the facts of the particular 
case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) drew support from Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In 
a footnote in Jandreau, the Federal Circuit addressed whether a 
layperson could provide evidence regarding a diagnosis of a 
condition and explained that "[s]ometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

Although the appellant seeks to offer etiology opinions rather 
than provide diagnoses, the reasoning expressed in Jandreau is 
applicable.  The Board finds that the question of whether the 
Veteran's chronic lymphocytic leukemia was caused by his military 
service is too complex to be addressed by a layperson.  This 
connection or etiology is not amenable to observation alone.  
Rather it is common knowledge that such relationships are the 
subject of extensive research by scientific and medical 
professionals.  Hence, the appellant's opinion of the etiology of 
the Veteran's disability is not competent evidence and is 
entitled to low probative weight.

The Board notes that service connection may be granted on a 
direct basis under 38 C.F.R. § 3.303(d) when it is established by 
competent evidence that the disease diagnosed after discharge is 
the result of exposure to radiation during active service.  
Combee, 34 F.3d at 1044.  

The determinative issue in this case is whether the post-service 
development of chronic lymphocytic leukemia in 1998 is due to the 
Veteran's radiation exposure in 1954, more than 40 years later.  
This issue is medical in nature and requires competent medical 
evidence.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)

The degree of medical certainty that is necessary for a medical 
opinion, sufficient to establish a plausible medical nexus, has 
been repeatedly discussed by the CAVC, with no clear picture 
resulting.  See Hicks v. West, 12 Vet. App. 86, 90-91 (1998) 
(discussing previous court findings regarding syntax necessary to 
establish medical nexus).  

The CAVC has recognized that the determination, of what is a 
speculative opinion, is fact specific.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  However, the Court has held that a medical 
opinion that contains only data and conclusions is accorded no 
weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   

The July 1998 statement from Dr. R.M. notes that the Veteran has 
chronic lymphocytic leukemia and that the Veteran reported a 
history of radiation exposure during active service.  Dr. R.M. 
stated "[t]his diagnosis, like all patients with hematologic 
malignancies and disorders, has been associated with radiation 
exposure."  

The August 1998 statement from Dr. P.N.includes a history from 
the Veteran who stated that he had a chronic rash of his arms and 
hands due to nuclear testing exposure during active service.  The 
physician stated "[t]his rash certainly could be as a result of 
radioactive exposure and certainly his leukemia could be 
attributed to that."  

Initially, the Board notes that neither opinion links chronic 
lymphocytic leukemia to in-service radiation exposure.  The VA 
physician indicates that this disease is a type of disease that 
has been attributed to radiation exposure but he does not 
actually link the Veteran's disease to radiation exposure during 
Operation CASTLE.  Dr. P.N. also does not provide a direct nexus 
between chronic lymphocytic leukemia and in-service radiation 
exposure but merely raises the possibility that "[the Veteran's] 
leukemia could be attributed to that."

Simply stated, no one would suggest that it is "impossible" for 
the Veteran's death to be the result of radiation exposure in 
service.  This is, however, not the standard the Board uses to 
make such a determination.  A medical opinion that says that one 
disability "may" or "could" be the result of radiation says 
very little as, in most cases, no one would suggest that it is, 
in fact, not possible (0% chance) that such a disability could be 
caused by radiation exposure.  The critical question is whether 
it is at least as likely as not that radiation exposure in 
service had caused the Veteran's death (50% or greater).  In this 
case, while it can be said that the Veteran's death may or could 
have been caused by radiation in service, the Board finds that it 
is less likely than not (less than a 50% chance, and most likely 
far less likely than a 50% chance) that the Veteran's death is 
the result of exposure to radiation fifty year earlier.   

Beyond the above, neither physician provided or cited to any 
clinical data or other rationale to support their conclusion or 
other evidence of record to give it substance.  Consequently, 
these opinions have little probative value.  In this regard, the 
Board is not bound to accept medical opinions which are based on 
a history supplied by the veteran where that history is 
unsupported or based on inaccurate factual premises.  See Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. 
Brown, 6 Vet. App. 69 (1993).  In this case, the above opinions 
are accurate only insofar as the Veteran was exposed to ionizing 
radiation during active service.  They are not based on a history 
of the type of radiation exposure or the amount of radiation to 
which the Veteran was exposed.  

The most probative evidence of record on this issue are the April 
1999 and August 2007 medical opinions from the Under Secretary 
for Health.  The physicians from the Chief Public Health and 
Environmental Hazards Office issued their medical opinions based 
on all the evidence.  They cited the ionizing radiation dose 
estimates for this Veteran that were issued by the Defense Threat 
Reduction Agency, as well as supporting medical literature, 
before concluding that it is unlikely that the Veteran's chronic 
lymphocytic leukemia can be attributed to exposure to ionizing 
radiation in service.  Based on a review of all the evidence the 
Under Secretary for Health concluded both in 1999 and 2007 that, 
based on the Defense Threat Reduction Agency's dose assessments 
and the low or absent susceptibility of the bone marrow to 
induction of chronic lymphocytic leukemia by radiation, it was 
unlikely that the Veteran's disease could be attributed to 
exposure to ionizing radiation during service.  The Under 
Secretary for Benefits concluded, based on the findings of the 
Under Secretary for Health, that there was no reasonable 
possibility that the Veteran's chronic lymphocytic leukemia was 
the result of such exposure as listed above.  

The record does not contain competent medical evidence of a link 
between the Veteran's chronic lymphocytic leukemia and service 
other than to radiation exposure, and, as was noted above, the 
opinions suggesting such a link have been found to be without any 
significant probative value.  

The Under Secretaries for Benefits and the Under Secretaries for 
Health opinions with respect to this issue are entitled to 
greater probative weight because they are consistent with the 
Defense Threat Reduction Agency's findings and provide reasons 
and bases for their opinions which the Board finds compelling. 

There are no probative medical opinions otherwise indicating a 
link between the Veteran's chronic lymphocytic leukemia and 
military service.  In general, there is no medical or lay 
evidence, including from the appellant, indicating that the 
Veteran's disability is otherwise related to service (i.e., 
linked to service through some manner other than radiation 
exposure).  

For these reasons and bases and following a complete review of 
the record, the Board finds that there is no evidence that a 
disability incurred in or aggravated by military service caused 
or contributed substantially or materially to the Veteran's 
death.  Accordingly, entitlement to service connection for the 
cause of the Veteran's death must be denied.  The evidence in 
this case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010). 

Accrued Benefits

The appellant is also seeking service connection for accrued 
benefit purposes for a kidney condition, an eye condition, a skin 
condition, and Hodgkin's disease.  The appellant has argued that 
these disabilities were caused by the Veteran's military service, 
to include as due to exposure to ionizing radiation.  

Accrued benefits are benefits to which a veteran was entitled at 
his death, based on evidence on file at the date of death, and 
due and unpaid, to be paid to survivors as provided by law.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2010).  For a 
claimant to prevail on an accrued benefits claim, the record must 
show that (i) the appellant has standing to file a claim for 
accrued benefits, (ii) the Veteran had a claim pending at the 
time of death, (iii) the Veteran would have prevailed on the 
claim if he had not died; and (iv) the claim for accrued benefits 
was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 
5121, 5101(a) (West 2002); 38 C.F.R. § 3.1000 (2010); Jones v. 
West, 136 F.3d 1299 (Fed. Cir. 1998).

The substance of the survivor's claim is purely derivative from 
any benefit to which the Veteran might have been entitled at his 
death; that is, the survivor cannot receive any such attributed 
benefit that the Veteran could not have received upon proper 
application therefore.  Zevalkink v. Brown, 6 Vet. App. 483, 489-
90 (1994).

In considering the appellant's claim for accrued benefits, 
generally, only evidence contained in the claims file at the time 
of the Veteran's death is evaluated.  38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.  However, in Hayes v. Brown, 4 Vet. App. 353, 
360-61 (1993), the Court held that service department and certain 
VA medical records are considered as being constructively of 
record at the date of death although they may not physically be 
in the claims file until after that date.  The pertinent 
provisions refer to service department records, reports of VA 
hospitalizations, reports of treatment by VA medical centers, 
reports of treatment authorized by the VA, and reports of autopsy 
made by VA on date of death.

The Veteran died in December 2002.  At the time of his death, a 
claim was pending to determine whether entitlement to service 
connection for a kidney condition, an eye condition, a skin 
condition, and Hodgkin's disease was warranted.  In January 2003, 
the appellant, who is the Veteran's surviving spouse, filed a 
claim for accrued benefits.  As the appellant has standing to 
file a claim for accrued benefits, the Veteran had a claim 
pending at the time of death, and the claim for accrued benefits 
was filed within one year of the Veteran's death, the only issue 
is whether the Veteran would have prevailed on the claim if he 
had not died.  

As an initial matter, the Board notes that none of the claimed 
conditions is listed as a disease for which presumptive service 
connection can be granted based on exposure to ionizing radiation 
under 38 C.F.R. § 3.309.  Accordingly, service connection, for 
accrued benefit purposes, must be established on a direct basis.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In 
general, service connection requires (1) evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010). 

The Board notes that the Veteran's service treatment records are 
negative for any complaints of or treatment for an eye condition, 
a skin condition, or Hodgkin's disease.  The Veteran was treated 
in 1958 for pyelonephritis, which resolved without apparent 
residuals.  He was treated again in 1959 for suspected 
pyelonephritis, but no disease was found.  The Veteran's 
separation examination in September 1961 was normal.  On a report 
of medical history completed at that time does note that the 
Veteran was treated for genitourinary infections in 1958 and 
1959, but found that the Veteran was currently asymptomatic.

As noted above, at a June 2001 videoconference hearing, the 
Veteran testified that he was exposed to ionizing radiation 
during Operation CASTLE.  Transcript, p. 3 (June 2001).  He 
testified that he was involved in all six tests and the closest 
he was to the explosions was twenty miles.  Tr., p. 3.  He 
testified that he began having skin problems and kidney problems 
since 1954.  Tr., pp. 3-4.  However, as there are no post-medical 
records until nearly thirty years after separation from service, 
this cannot be confirmed.  

Medical records from 1989 to 2002 show treatment for macular 
degeneration, glaucoma, cataracts, dermatitis, and chronic 
eczema.  However, there is no evidence that the Veteran was ever 
treated for a kidney condition or diagnosed with Hodgkin's 
disease.  A June 1998 VA treatment record notes that the Veteran 
reported a "questionable history" of a non-functioning kidney, 
but there is no evidence of record to support the Veteran's 
contention.  

The Board finds that mere assertions on the part of either the 
Veteran or the appellant that the Veteran suffered from a kidney 
condition and Hodgkin's disease are not competent evidence of a 
disability.  

As noted above, the Board recognizes that in certain 
circumstance, a layperson is qualified to diagnose a disability.  
See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(rejecting the view that competent medical evidence is 
necessarily required when the determinative issue is medical 
diagnosis or etiology).  However, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit addressed whether 
a layperson could provide evidence regarding a diagnosis of a 
condition and explained that "[s]ometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

The Board concludes that medical conditions such a kidney 
disability or Hodgkin's disease are too complex to be addressed 
by a layperson, as such a diagnosis is not amenable to 
observation alone.  Rather a diagnosis requires examination and 
diagnostic testing by trained medical professionals.  Hence, the 
Veteran's opinion that he suffers from a particular disability is 
not competent evidence and is entitled to low probative weight.

Under 38 U.S.C.A. § 1131, a claimant must submit proof of a 
presently existing disability resulting from service in order to 
merit an award of compensation.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998).  As there was no competent evidence of 
record at the time of the Veteran's death that he suffered from a 
chronic kidney disability or from Hodgkin's disease, entitlement 
to service connection for these two disabilities, for purposes of 
accrued benefits, must be denied.  The Board finds that the post-
service medical records provides evidence against these claims, 
indicating that the Veteran did not have these disabilities prior 
to his death that outweigh the statements of the appellant and 
Veteran. 

As noted above, post-service treatment records do show that 
Veteran was treated for dermatitis and chronic eczema, as well as 
macular degeneration, cataracts, and glaucoma; however, there is 
no evidence that these disabilities are related to service.  

Indeed, in a July 1998 letter, Dr. A.H., of Casey Eye Institute, 
characterized the Veteran's macular degeneration as age related, 
only providing evidence against this claim.  

In an August 1998 letter, Dr. P.N, states that the Veteran 
suffers from a chronic rash on his arms and hands which 
"certainly could be as a result of radioactive exposure...." 
(emphasis added).  Unfortunately, speculative medical opinions, 
such as this, are insufficient to establish service connection.  
See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

Additionally, while the Veteran on several occasions informed his 
treatment providers that he had skin problems since his exposure 
to radiation from service, there is nothing to support this 
contention.  As noted above, there is no evidence of any chronic 
skin condition in service or for decades after service, which the 
Board finds outweigh such contentions.  

The Board recognizes that the Veteran was certainly competent to 
testify as to an observable symptom such as a rash.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the 
Board must find that the Veteran's service treatment records, 
which show no evidence of a chronic skin condition, to be more 
probative on this matter than the Veteran's testimony.  The Board 
also finds the absence of any treatment for almost thirty years 
after separation from service to provide further evidence against 
the Veteran's claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 
(Fed. Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history in determining if service-
connection is warranted, including a lengthy period of absence of 
complaints).  

While the appellant repeatedly expressed her belief that the 
Veteran suffered from these disabilities as a result of his 
military service, to include exposure to ionizing radiation, as 
the Board has already discussed in detail above, a mere assertion 
on the part of either the Veteran or the appellant of a nexus 
between a claimed disability and service is not sufficient to 
establish an etiological relationship.  

Thus, based on the above reasons and bases, the Board finds that 
based on the evidence of record at the time of the Veteran's 
death, entitlement to service connection for a kidney disability, 
an eye disability, a skin disability, and a Hodgkin's disease, 
for purposes of accrued benefits, is denied.   The evidence in 
this case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).




The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  

In a claim for dependency and indemnity compensation (DIC) 
benefits, section5103(a) notice must include (1) a statement of 
the conditions, if any, for which a veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service- connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Here, the duty to notify was satisfied by letters sent to the 
appellant in February 2003 and March 2010.  These letters 
informed the appellant of what evidence was required to 
substantiate her claims, as well as VA and the appellant's 
respective duties for obtaining evidence.  The appellant was also 
informed of how VA assigns disability ratings and effective 
dates.  

However, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

Although the March 2010 notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively in 
the processing of her claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a supplemental 
statement of the case issued in September 2010 after the notice 
was provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as 
well as VA and private treatment records.  

With respect to development pursuant to 38 C.F.R. § 3.311, the 
Defense Threat Reduction Agency provided a dose assessment for 
this Veteran in January 1999 and June 2007.  

The appellant contests the dose estimates, but has not provided 
independent evidence regarding the amount of radiation the 
Veteran was exposed to.  Therefore, no further assistance with 
respect to a dose estimate is required.  

Pursuant to 38 C.F.R. § 3.311(b), (c), the claim was referred to 
the Under Secretary for Health and the Under Secretary for 
Benefits for consideration of the claim.  The record contains the 
Under Secretary for Health's and Under Secretary for Benefits' 
findings.  

The Board further finds that the Under Secretary for Benefits 
provided a complete rationale for his conclusion concurring with 
the Under Secretary for Health's finding that there was no 
reasonable possibility that chronic lymphocytic leukemia was 
related to in-service radiation exposure.  

In April 1999 and August 2007, the Under Secretary for Benefits 
made it clear that he had reviewed the evidence in its entirety, 
and specifically took note of the various instances of radiation 
exposure in the record; he is not required to specifically refer 
to the factors listed in 38 C.F.R. § 3.311(e) in making his 
determination.  See Hilkert, 12 Vet. App. at 149-150.  

In addition to reviewing the record, both of the Under 
Secretaries for Benefits also specifically noted the Under 
Secretaries for Health's medical opinion and the evidence used by 
the Under Secretaries for Health in reaching their opinions.  
Therefore, the Board finds that the Under Secretaries for 
Benefits' rationale is complete, and a remand to obtain another 
opinion from the Under Secretary for Benefits is not necessary.  
See Stone v. Gober, 14 Vet. App. 116, 120 (2000).  

Finally, the Board finds that there is ample medical evidence on 
file upon which a determination can be made at this time.  
Therefore, remand or deferral for the scheduling of a VA 
examination is not required.  38 U.S.C.A. § 5103A(d) (West 1991 & 
Supp. 2002).  

The Board does note that there is of record a speculative medical 
opinion relating the Veteran's skin condition to his radiation 
exposure.  In a normal service connection claim, such an opinion, 
while insufficient to support a grant of service connection, 
would trigger a duty to a medical nexus opinion.  However, in 
considering a claim for accrued benefits, generally, only 
evidence contained in the claims file at the time of the 
Veteran's death is evaluated.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.  

Significantly, neither the appellant nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


